DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Preliminary Amendment, filed on January 6, 2021, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 9-20 has been entered.
Claim(s) 1-8, 21-32 are pending in the instant application.
Applicant's election without traverse of Group I, including Claim(s) 1-8 is acknowledged by Examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on March 9, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on September 3, 2019.  These drawings are acceptable.
Claim Objection(s)
Claim(s) 6 are objected to because of the following informalities:  
. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


i.	Claim(s) 1-8, 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim(s) 1, 21, 30 recite the term "or both”.  It is unclear whether or not the phrase “or both” is technically required by the claim.  Examiner is unsure which two elements are being referred to in “or both” and in what context. The Applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner understands, based upon the originally filed description and drawings, that the phrase “or both” is not applicable in the claim recitation.
	Omitting the phrase “or both” or modifying for greater clarity would render the claims in better and clearer form.
Claim 1 is indefinite as it is not clear if the newly defined “a solid film” in line 7 is one and the same as the previously defined “a solid film” as recited originally in line 6 or second solid film – and line 6 is intended to actually recite – a first solid film --.
This modification further clarifies Claim 2, wherein Applicant’s recite “the solid film,” rendering it unclear which one of the “solid film’s” in Claim 2 is referencing back to.
Claim 21 is indefinite as it is not clear if the newly defined “a solid film” in line 7 is one and the same as the previously defined “a solid film” as recited originally in line 6 or a new and distinct recitation.  The Applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner understands, based upon the originally filed description and drawings, that the “a solid film” of line 7 is intended to actually recite – a second solid film – and line 6 is intended to actually recite – a first solid film --.
This modification further clarifies Claims 26 & 28, wherein Applicant’s recite “the solid film,” rendering it unclear which one of the “solid film’s” in Claim 21 is referencing back to.
Claim 30 is indefinite as it is not clear if the newly defined “a solid film” in line 7 is one and the same as the previously defined “a solid film” as recited originally in line 6 or a new and distinct recitation.  The Applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner understands, based upon the originally filed description and drawings, that the “a solid film” of line 7 is intended to actually recite – a second solid film – and line 6 is intended to actually recite – a first solid film --.
Claim(s) 2-8, 22-29, 31-32 are rejected at least for their dependency on independent Claim(s) 1, 21, 30.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-2, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibl et al., (U.S. Pub. No. 2014/0367633 A1).
Regarding Claim 1, Bibl et al., teaches an optoelectronic display device (100, “display panel,” ¶ [0074]) comprising: a blue light-emitting backlight unit (400, “micro LED” [Wingdings font/0xE0] designed to emit a blue color spectrum, ¶ [0115], see at least Fig. 1C); an array of pixels (, array depicted in Fig. 11A) in the optical path of the backlight unit (400), the array of pixels () comprising at least one red sub-pixel (R pixel, Fig. 11C), at least one green sub-pixel (G pixel), and at least one blue sub-pixel (B, pixel); and a solid film (1st R, 310, “wavelength conversion layer,” ¶ [0115]) comprising red-emitting quantum dots (R [Wingdings font/0xE0] “wavelength conversion layer includes quantum dots,” ¶ [0133]) and a blue light-absorbing material ((1) “shell may function to absorb light at a specific spectrum that is different from the emission spectrum from the quantum dot,” ¶ [0099] or (2) “a dye may absorb additional blue or deep blue light,” ¶ [0101]) in a red sub-pixel (R pixel), a solid film (2nd G, 310 layer, Fig. 11C) comprising green-emitting quantum dots (G [Wingdings font/0xE0] “wavelength conversion layer includes quantum dots,” ¶ [0133]) and a blue light-absorbing material ((1) “shell may function to absorb light at a specific spectrum that is different from the emission spectrum from the quantum dot,” ¶ [0099] or (2) “a dye may also be dispersed within the wavelength absorbing layer 310 to absorb colors other than … in this manner, dye may absorb additional blue or deep blue light,” ¶ [0101]) in a green sub-pixel (G-pixel), or both, wherein the blue light-absorbing material is characterized in that it preferentially absorbs blue light relative to red light or green light (¶ [0099] & ¶ [0101]).  
Regarding Claim 2, Bibl et al., teaches the device of claim 1, wherein the solid film (310) further comprises scattering particles (“scattering particles,” ¶ [0097]).  
Regarding Claim 5, Bibl et al., teaches the device of claim 1, wherein the blue light-absorbing material comprises an inorganic material (YAG, ¶ [0100]).  
Regarding Claim 6, Bibl et al., teaches the device of claim 1, wherein the blue light-absorbing material comprises a luminophore (quantum dot, ¶ [0098]-¶ [0099]).  
Regarding Claim 7, Bibl et al., teaches (Original) The device of claim 6, wherein the blue light-absorbing material is selected from phosphorescent dopant molecules, fluorescent dopant molecules, phosphorescent polymer molecules, fluorescent polymer molecules, semiconductor quantum dots, lanthanide-containing compounds, polycyclic aromatic hydrocarbons, and combinations of two or more thereof (quantum dot, ¶ [0098]-¶ [0099]).  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 3-4, 21-32 are rejected under 35 U.S.C. 103 as being obvious over Bibl et al., (U.S. Pub. No. 2014/0367633 A1) in view of Takano et al., (U.S. Pub. No. 2006/0257615 A1).
Regarding Claim(s) 3-4, Bibl et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above) and further teaching blue-light absorbing dyes (“a dye may also be dispersed within the wavelength absorbing layer 310 to absorb colors other than … in this manner, dye may absorb additional blue or deep blue light,” ¶ [0101]). Bibl et al., is silent regarding the blue light absorbing material/dyes comprising organic coumarin molecules.
In the same field of endeavor of dyes, Takano et al., teaches a dye that absorbs light comprising coumarin particles (¶ [0037]) in order to improve light absorption in a certain absorption wavelength peak.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dye, as disclosed by 
Furthermore, one of ordinary skill in the art would have been led to using coumarin as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding Claim 21, Bibl et al., teaches an optoelectronic display device (100, “display panel,” ¶ [0074]) comprising: a blue light-emitting backlight unit (400, “micro LED” [Wingdings font/0xE0] designed to emit a blue color spectrum, ¶ [0115], see at least Fig. 1C); an array of pixels (, array depicted in Fig. 11A) in the optical path of the backlight unit (400), the array of pixels () comprising at least one red sub-pixel (R pixel, Fig. 11C), at least one green sub-pixel (G pixel), and at least one blue sub-pixel (B, pixel); and a solid film (1st R 310, “wavelength conversion layer,” ¶ [0115]) comprising red-emitting quantum dots (R [Wingdings font/0xE0] “wavelength conversion layer includes quantum dots,” ¶ [0133]) and a blue light-absorbing material ((1) “shell may function to absorb light at a specific spectrum that is different from the emission spectrum from the quantum dot,” ¶ [0099] or (2) “a dye may also be dispersed within the wavelength absorbing layer 310 to absorb colors other than red … in this manner, dye may absorb additional blue or deep blue light,” ¶ [0101]) in a red sub-pixel (R pixel), a solid film (2nd G, 310 layer) comprising green-emitting quantum dots (G [Wingdings font/0xE0] “wavelength conversion layer includes quantum dots,” ¶ [0133]) and a blue light-absorbing material ((1) “shell may function to absorb light at a specific spectrum that is different from the emission spectrum from the quantum dot,” ¶ [0099] or (2) “a absorb additional blue or deep blue light,” ¶ [0101]) in a green sub-pixel, or both, wherein the blue light-absorbing material is characterized in that it preferentially absorbs blue light relative to red light or green light (¶ [0101]).  Bibl et al., is silent regarding the blue light absorbing material/dyes is a (meth)acrylate polymer containing one or more blue light-absorbing components.  
In the same field of endeavor of dyes, Takano et al., teaches a dye that absorbs light comprising (meth)acrylate polymer containing one or more blue light-absorbing components (“coumarin” combined with “binder” (meth)acrylate polymer, ¶ [0037]) in order to improve light absorption in a certain absorption wavelength peak.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dye, as disclosed by Takano et al., in the device of Bibl et al., in order to improve light absorption in a certain absorption wavelength peak.
Furthermore, one of ordinary skill in the art would have been led to using (meth)acrylate polymer dye as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding Claim 22, Bibl et al., teaches the device of claim 21, wherein the one or more blue light-absorbing components are selected from the group consisting of phosphorescent dopant molecules, fluorescent dopant molecules, fluorescent polymer semiconductor quantum dots, lanthanide-containing compounds, polycyclic aromatic hydrocarbons, and combinations of two or more thereof (quantum dot, ¶ [0098]-¶ [0099] of Bibl et al.,).  
Regarding Claim 23, Bibl et al., as modified by Takano et al., teaches the device of claim 21, wherein the one or more blue light-absorbing components comprises organic molecules (¶ [0037] of Takano et al.,).  
Motivation to combine would be the same as stated above.  
Regarding Claim 24, Bibl et al., as modified by Takano et al., teaches the device of claim 21, wherein the (meth)acrylate polymer is a polymerization product of di(meth)acrylate molecules (¶ [0037] of Takano et al.,).  
Motivation to combine would be the same as stated above.  
Regarding Claim 25, Bibl et al., as modified by Takano et al., teaches the device of claim 21, wherein the one or more blue light-absorbing components comprises coumarin (“coumarin,” ¶ [0037] of Takano et al.,).  
Motivation to combine would be the same as stated above.  
Regarding Claim 26, Bibl et al., teaches the device of claim 21, wherein the pixels or the solid film (310) further comprise light-scattering particles (“scattering particles,” ¶ [0097]).
Regarding Claim 27, Bibl et al., teaches the claimed invention (see rejection in Claim 21 above) except for the specific limitation of the material of the red sub-pixel and the green sub-pixel having an optical density, at a wavelength of 450 nm, of at least 0.3.
  However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the material such that the material of the red sub-pixel 
Further, one of ordinary skill in the art would entertain the idea of providing the material such that the material of the red sub-pixel and the green sub-pixel has an optical density, at a wavelength of 450 nm, of at least 0.3 in order to improve absorption capabilities via setting the optical density with at least 0.3.
Regarding Claim 28, Bibl et al., teaches the device of claim 27, wherein the pixels or the solid film further comprise light-scattering particles (“scattering particles,” ¶ [0097]).   
Regarding Claim 29, Bibl et al., teaches the claimed invention (see rejection in Claim 22 above) except for the specific limitation of the material of the red sub-pixel and the green sub-pixel having an optical density, at a wavelength of 450 nm, of at least 1.0.
  However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the material such that the material of the red sub-pixel and the green sub-pixel has an optical density, at a wavelength of 450 nm, of at least 0.3, since optimization of workable ranges is considered within the skill of the art as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Further, one of ordinary skill in the art would entertain the idea of providing the material such that the material of the red sub-pixel and the green sub-pixel has an 
Regarding Claim 30, Bible et al., teaches an optoelectronic display device (100, “display panel,” ¶ [0074]) comprising: a blue light-emitting backlight unit (400, “micro LED” [Wingdings font/0xE0] designed to emit a blue color spectrum, ¶ [0115], see at least Fig. 1C); an array of pixels (, array depicted in Fig. 11A) in the optical path of the backlight unit (400), the array of pixels () comprising at least one red sub-pixel (R pixel, Fig. 11C), at least one green sub-pixel (G pixel), and at least one blue sub-pixel (B pixel); and a solid film (1st R, 310, “wavelength conversion layer,” ¶ [0115]) comprising red-emitting quantum dots (R [Wingdings font/0xE0] “wavelength conversion layer includes quantum dots,” ¶ [0133]) and a blue light-absorbing material ((1) “shell may function to absorb light at a specific spectrum that is different from the emission spectrum from the quantum dot,” ¶ [0099] or (2) “a dye may also be dispersed within the wavelength absorbing layer 310 to absorb colors other than red … in this manner, dye may absorb additional blue or deep blue light,” ¶ [0101]) in a red sub-pixel (R pixel), a solid film (2nd G, 310 layer, Fig. 11C) comprising green-emitting quantum dots (G [Wingdings font/0xE0] “wavelength conversion layer includes quantum dots,” ¶ [0133]) and a blue light-absorbing material ((1) “shell may function to absorb light at a specific spectrum that is different from the emission spectrum from the quantum dot,” ¶ [0099] or (2) “a dye may also be dispersed within the wavelength absorbing layer 310 to absorb colors other than … in this manner, dye may absorb additional blue or deep blue light,” ¶ [0101]) in a green sub-pixel (G-pixel), or both, wherein the blue light-absorbing material is characterized in that it preferentially absorbs blue light relative to red light or green light (¶ [0099] & ¶ [0101]); and wherein the solid film (310) or the pixels comprise 
In the same field of endeavor of dyes, Takano et al., teaches a dye that absorbs light comprising (meth)acrylate polymer ((meth)acrylate polymer, ¶ [0037]) in order to improve light absorption in a certain absorption wavelength peak.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dye, as disclosed by Takano et al., in the device of Bibl et al., in order to improve light absorption in a certain absorption wavelength peak.
Furthermore, one of ordinary skill in the art would have been led to using (meth)acrylate polymer dye as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding Claim 31, Bibl et al., teaches the device of claim 30, wherein the one or more blue light-absorbing components are selected from the group consisting of phosphorescent dopant molecules, fluorescent dopant molecules, fluorescent polymer molecules,4Application Serial No. 16/558,653Docket No.: KAT-18-0600Response to Restriction Dated November 20, 2020(PATENT) phosphorescent polymer molecules, polycyclic aromatic hydrocarbons, and combinations of two or more thereof (phosphor [Wingdings font/0xE0] YAG based, ¶ [0100]).   
Regarding Claim 32, Bibl et al., teaches the claimed invention (see rejection in Claim 30 above) except for the specific limitation of the material of the red sub-pixel and the green sub-pixel having an optical density, at a wavelength of 450 nm, of at least 1.0.
  However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the material such that the material of the red sub-pixel and the green sub-pixel has an optical density, at a wavelength of 450 nm, of at least 0.3, since optimization of workable ranges is considered within the skill of the art as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Further, one of ordinary skill in the art would entertain the idea of providing the material such that the material of the red sub-pixel and the green sub-pixel has an optical density, at a wavelength of 450 nm, of at least 1.0 in order to improve absorption capabilities via setting the optical density with at least 1.0.
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 10 AM - 2 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875